HANSEN, Judge,
concurring in judgment:
In my view, Plaintiffs waived their right to collect under the uninsured motorist provision of their insurance policy by settling their tort action against Coors. Coors carried $1,000,000.00 in liability insurance. Plaintiffs settled for $65,000.00. The uninsured motorist statute is designed to protect persons who are legally entitled to recover from the owner or the operator of a hit and run vehicle. Brown v. United Services Automobile Association, 684 P.2d 1195 (Okla.1984). A plaintiff is entitled to sue the insurer under the uninsured motorist clause of his policy where neither the driver nor the owner of the hit and run vehicle can be identified sufficiently to obtain a valid judgment against him. High v. Southwestern Insurance Company, 520 P.2d 662 (Okla.1974). Here Plaintiffs identified the tort-feasor, filed a lawsuit and obtained a settlement of their damages. They were not left stranded. Although they settled their action with Coors prior to judgement, Plaintiffs have received all compensation to which they are entitled.